Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
The closest prior art of record is Tseitlin (US 2007/0008890) which teaches that there can be a source node and a destination node, where the destination node synchronizes/mirrors data from the source node.  In the event that the source node goes offline, the destination node then becomes the active node. Upon recovery/restart of the original source node, the source node can be updated with any data that was received during the downtime and/or restored using a point-in-time copy (i.e. snapshot/checkpoint) and incremental change data stored on the destination node (see also Karmarkar US 7,809,691).  However, the claimed invention requires that the copying of the target data (for restoring a system to the active system) happens “when determining that the target data is data for which the mirroring is completed”.  None of the prior art, either alone or in combination anticipates and/or would make this limitation obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Primary Examiner, Art Unit 2137